               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          8:18-CR-351

vs.
                                                        ORDER
VALENTIN YEPEZ,

                  Defendant.


      IT IS ORDERED


      1.   The government's Motion to Dismiss (filing 55) is granted.


      2.   Pursuant to Fed. R. Crim. P. 48(a), leave of court is granted
           for dismissal of the indictment.


      3.   The indictment is dismissed without prejudice.


      4.   This case is closed.


      Dated this 6th day of September, 2019.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
